      Case 18-20103-tnw          Doc 87        Filed 04/22/19 Entered 04/22/19 12:23:35                        Desc Main
                                               Document      Page 1 of 1


                                      UNITED STATES BANKRUPTCY COURT
                                    FOR THE EASTERN DISTRICT OF KENTUCKY
                                             COVINGTON DIVISION

                   IN RE:

                   IRMLINDE NELSON                                                     CASE NO. 18-20103

                   DEBTOR(S)                                                           CHAPTER 13

                                            ORDER SUSTAINING OBJECTION

                          The Debtors having filed an Objection to the Proof of Claim #5 of BB&T, and

                   notice given to the creditor and no response being filed; and the Court being in all ways

                   sufficiently advised;

                          IT IS NOW ORDERED AND ADJUDGED that the Debtors objection to the

                   Proof of Claim #5 of BB&T is hereby SUSTAINED. Claim #5 shall be treated as

                   unsecured under terms of the plan.

                   Pursuant to Local Rule 9022-1(c), L. Craig Kendrick shall cause a copy of this
                   Order to be serviced on each of the parties designated to receive this Order
                   pursuant to Local Rule 9022-1(a) and shall file with the court of a certificate of
                   service of the Order upon such parties within ten (10) days hereof.
                   Beverly M. Burden
                   Notices@Ch13EDKY.com, downloads@ch13edky.com

                   United States Trustee’s Office
                   ustpregion08.lx.ecf@usdoj.gov

                   Paul T. Saba on behalf of Creditor Branch Bank & Trust, Successor by Merger to the
                   Bank of Kentucky, Inc.
                   paulsaba@fssp-law.com


                   THIS ORDER PREPARED BY:

                   /s/ L. Craig Kendrick___________
                   L. CRAIG KENDRICK
                   Attorney for Debtor
                   7000 Houston Road
                   Building 300, Suite 25
                   Florence, Kentucky 41042
                   (859) 371-4321




___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                 Signed By:
                                                                 Tracey N. Wise
                                                                 Bankruptcy Judge
                                                                 Dated: Monday, April 22, 2019
                                                                 (tnw)
